FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PORFIRIA YUQUE-LOPEZ,                            No. 11-70602

               Petitioner,                       Agency No. A070-184-270

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Porfiria Yuque-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Yuque-Lopez

failed to establish past persecution because the threats she and her family received

did not rise to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (unfulfilled threats constituted harassment, not persecution).

Substantial evidence also supports the agency’s finding that Yuque-Lopez did not

establish a well-founded fear of persecution on account of a protected ground

because her family members, who are similarly situated, remain safely in

Guatemala, see Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“[a]n

applicant’s claim of persecution upon return is weakened, even undercut, when

similarly-situated family members continue to live in the country without

incident”), and because she did not establish the requisite nexus with respect to her

son’s encounter with gang members, see INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (requiring evidence of persecutor’s motive). Accordingly, Yuque-Lopez’s

asylum claim fails.




                                          2                                    11-70602
      Because Yuque-Lopez failed to meet the lower standard of proof for asylum,

her claim for withholding of removal necessarily fails. See Zehatye, 453 at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Yuque-Lopez failed to establish it is more likely than not she would be tortured at

the instigation of or with the acquiescence of the government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we lack jurisdiction to review Yuque-Lopez’s contentions regarding

the lack of country conditions reports in the record because she failed to raise them

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-70602